Citation Nr: 1455049	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-21 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.   

The Veteran testified before the undersigned in April 2014.  A transcript of that hearing has been associated with the claims file.   


FINDING OF FACT

Competent and credible evidence establishes that the Veteran has experienced bilateral hearing loss and tinnitus since his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).
 
2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that he has bilateral hearing loss and tinnitus as due to active service hazardous noise exposure.  In addition to serving as an armored tank crew member, he asserts that he was exposed to frequent shelling during firing exercises while training other soldiers.  The Board finds the Veteran's account credible and consistent with the circumstances of his service, and concedes in-service hazardous noise exposure.   38 U.S.C.A. § 1154(a) (West 2014).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic disease of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2014).  Moreover, the concept of continuity of symptomatology as clarified by Walker is applicable in this case.  The June 2010 VA examiner has indicated that the Veteran's hearing loss is sensorineural in nature.

The Veteran's March 1968 service entrance examination and April 1970 service separation examination show that his hearing was within normal limits.  His service treatment records (STRs) do not show any complaints of hearing loss or tinnitus.   

The Veteran's VA treatment records from December 2009 to May 2010 show treatment for hearing loss and tinnitus, including the diagnosis of a lesion in the right ear and the issuance of a left ear hearing aid.

On a VA audiology examination in June 2010, the examiner diagnosed the Veteran with tinnitus and bilateral sensorineural hearing loss for VA purposes (see 38 C.F.R. § 3.385).  However, the examiner opined that it was less likely as not that the 
Veteran's current hearing loss and tinnitus were related to his service.  Reference was made to presence of a lesion in the right ear, which was causing some of the hearing loss in that ear, asymmetrical hearing loss (due to the lesion), age-related hearing loss, diabetes and high blood pressure-related hearing loss, no significant threshold shift in the Veteran's hearing acuity during active service, no evidence of complaints of tinnitus during active service, and that the Veteran did not report hearing problems until about 10 years after service.  

In his hearing testimony and several lay statements, the Veteran related that he was exposed to the noise resulting from his work as an armored crewman for a period of at least one day a week (for about 16 hours a day) while he was in active service.  He states that his hearing problems and tinnitus started while he was in active service, and that the only hearing protection available to him at that time were cigarette filters, which he stuck in his ears.  The Veteran has also reported that he was not exposed to hazardous noise after separation from service, working as a tire salesman and then as a mailman.  

An April 2011 "buddy statement" in evidence related that a friend who knew the Veteran both before and after service noticed the Veteran's hearing problems as soon as the Veteran separated from active service.  Similarly, in an April 2014 statement, the Veteran's ex-wife related that he she noticed the Veteran's hearing problems when they met a year after the Veteran was discharged from service, that the Veteran sought medical attention for them not long after service, and that his hearing problems continued throughout the years.  

The Board finds no reason to doubt the Veteran's credibility, or the credibility of the lay statements submitted on his behalf. 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of hearing loss and tinnitus as well as his current manifestations of hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses.  The individuals who submitted statements on the Veteran's behalf were also competent to observe the Veteran's hearing loss and their recollections that it started only after service (per Veteran's friend) and was an on-going symptom.  Layno, 6 Vet. App. at 470.  

The Board also finds the lay statements in evidence credible.  The statements of the Veteran and the ones submitted on his behalf are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service.  Despite not being buttressed by contemporaneous medical evidence, the statements attest to the continuity of the Veteran's bilateral hearing loss and tinnitus symptomatology, and the Board finds them both assertive and persuasive. 

As for tinnitus, the Board notes that the Veteran is competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus, starting in service, and that it has continued after separation from service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to onset of tinnitus in service and the persistence of ringing in his ears since that time are consistent and credible, and the Board finds that the Veteran's lay statements are sufficient to establish service connection for tinnitus under these circumstances.

As for hearing loss, the Board finds that the Veteran's statements and "buddy statements" submitted on his behalf as to the onset of hearing loss and continuity of 
symptomatology of hearing loss since service are credible, and the Board finds that those lay statements are sufficient to establish continuity of symptomatology of hearing loss in this case.  Both the Veteran and the Board acknowledge that chronic hearing loss was not documented in service or for many years thereafter.  However, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

In this regard, while the VA opinion of record is not favorable to the Veteran, the June 2010 VA examiner did not address the assertions of continuity of symptomatology of the Veteran's hearing loss and tinnitus, stating instead that the Veteran's disabilities began about a decade after discharge from service.  Despite clearly stating that, by far, the Veteran's largest dose of unprotected noise exposure was during active service, the June 2010 VA examiner appeared to attribute the Veteran's hearing loss to factors such as a right ear tumor, diabetes and high blood pressure, and age. The Veteran, however, essentially denied that those factors caused his hearing loss, asserting that his hearing loss and tinnitus began in active service as a result to hazardous noise exposure.

In light of the credible lay evidence of hearing loss and tinnitus in service, continuity of symptoms since service, evidence linking both disabilities to noise exposure, and resolving any doubt in the Veteran's favor, service connection for tinnitus and bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


